Citation Nr: 0520328	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  02-10 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for mechanical 
low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from May 1995 to July 1996.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in September 2000, 
which increased the rating for the veteran's service-
connected mechanical low back pain from 10 to 20 percent.  
After the veteran appealed, he testified at a June 2003 
Travel Board hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board.  In December 2003, the Board 
remanded the claim for additional development, including a 
new VA examination and consideration of the claim in light of 
the new criteria for evaluating disabilities of the spine.  
That development has taken place, see Stegall v. West, 11 
Vet. App. 268, 271 (1998), and the Board will now decide the 
claim.


FINDING OF FACT

The preponderance of the evidence of record reflects that the 
veteran's mechanical low back pain causes at most loss of 
lateral motion and muscle spasm, he does not have severe 
limitation of motion or severe strain of his lumbar spine, 
there are no associated objective neurologic abnormalities, 
and he does not have vertebra fracture, ankylosis, or 
intervertebral disc syndrome (IVDS).


CONCLUSION OF LAW

The criteria have not been met for an evaluation higher than 
20 percent for mechanical low back pain.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5285 through 5295 (2002 & 2003); Diagnostic 
Codes 5235 through 5243 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective on November 9, 2000.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  VA met 
this requirement here.  After the Board's December 2003 
remand, the Appeals Management Center (AMC) sent the veteran 
a June 2004 letter explaining VA's duties to notify and 
assist him with his claim for an increased rating for his 
mechanical low back pain, and the veteran's rights and 
responsibilities in this regard.  VA did not take any 
adjudicative action until the AMC's April 2005 supplemental 
statement of the case (SSOC).  Thus, in compliance with 
Pelegrini, VA provided VCAA notification to the veteran prior 
to its initial adjudicative action on his claim, with 
"initial" referring to VA's first adjudicative action after 
the Board's December 2003 remand.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, 19 Vet. App. at 
110, 126; Pelegrini, 18 Vet. App. at 121.  According to GC, 
Pelegrini did not require that VCAA notification contain any 
specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a SOC or SSOC, as long as the document meets the four 
content requirements listed above.  VAOPGCPREC 7-2004, at 3.  
See also Mayfield, 19 Vet. App. at 126 ("Although the 
Secretary could most efficiently and fully comply with 
§3.159(b)(1) by using the exact language of the regulation in 
any notice provided to a claimant, there is no requirement 
that the precise words of the regulation be included for 
notice to be complying").

These requirements were met in this case.  The AMC's June 
2004 letter told the veteran it was still working on his 
claim for an increased rating for mechanical low back pain, 
and explained that to establish entitlement to this benefit, 
the veteran had to show that this disorder had increased in 
severity.  The letter also indicated the information or 
evidence needed from the veteran and the respective 
responsibilities of the veteran and VA in obtaining it.  The 
AMC also wrote: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  Thus, 
reading the letter as whole, it substantially complied with 
the all of the elements of the notice requirement, including 
the fourth element.  Mayfield, 19 Vet. App. at 127.  In 
addition, the RO included in its April 2005 SSOC the text of 
VCAA implementing regulation 38 C.F.R. § 3.159 (2004).  Cf. 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (noting 
Board's failure to discuss whether RO's decision and SOC 
satisfied VCAA requirements in the absence of letter 
explaining VCAA).

Moreover, VA obtained all identified treatment records.  And, 
as directed by the Board, the AMC afforded the veteran a new 
VA examination, and readjudicated the claim including under 
the new spine criteria.  There is no indication that any 
other records exist that should be requested, or that any 
pertinent evidence was not received.  VA thus complied with 
the VCAA's preliminary duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In the present case, the veteran was granted service 
connection for low back pain in February 1997, and did not 
timely appeal this evaluation.  Thus, since entitlement to 
compensation already has been established and an increase in 
the disability rating for what has since been termed 
mechanical low back pain is at issue, the present level of 
disability is of primary importance.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The veteran's mechanical low back pain had been rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295, lumbosacral 
strain.  However, after the veteran filed his January 2000 
increased rating claim, the criteria for rating lumbosacral 
strain and other disabilities of the spine were amended, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003).  This included renumbering the various 
diagnostic codes, including the renumbering of DC 5295 to DC 
5237.  Under the amended regulations, spine disabilities are 
rated in accordance with a General Rating Formula for 
Diseases and Injuries of the Spine (general rating formula), 
which encompasses limitation of motion and other orthopedic 
symptomatology.  In cases such as this one, when amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, while the prior version may be 
applied, if more favorable, to periods preceding and 
following the change.   See also VAOGCPREC 3-2000 (Apr. 10, 
2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).  Thus, for the 
period prior to September 26, 2003, the Board will determine 
whether the veteran is entitled to a rating higher than the 
current 20 percent under the old criteria.  And, for the 
period on and after that date, the Board will determine 
whether the veteran is entitled to a higher rating under the 
old or new criteria.

Under DC 5295, in effect prior to September 26, 2003, a 20 
percent evaluation may be assigned for lumbosacral strain 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation required severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation may 
also be assigned if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, DC 5295.

The new general rating formula for diagnostic codes 5235 to 
5243 (unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) provides, in pertinent part:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

A 20 percent rating may be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation may be assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation may be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  

Note 1 provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  Note 2 provides that normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. 

In the August 2000 VA examination report, the examiner wrote 
that the veteran indicated he had intermittent low back pain 
and spasm in the right paraspinal muscles of the lumbar spine 
and occasional radiating pain into the foot.  However, in a 
May 2002 letter, the veteran stated that he did not have 
intermittent back pain and spasm.  He denied numbness as well 
as any bladder or bowel dysfunction.  He was unable to drive, 
sit or stand for prolonged periods of time.  On examination, 
the veteran moved slowly and showed poor effort.  He had 
forward flexion to 30 degrees, extension to 20 degrees, with 
worse pain with flexion.  Lateral flexion was 30 degrees 
equal and symmetric.  Strength and deep tendon reflexes were 
normal.  The veteran was able to do heel and toe raises 
without difficulty.  Straight leg testing was negative, but 
with positive tendon signs.  The examiner referred to July 
2000 VA X-rays that showed no degenerative changes and mild 
congenital stenosis throughout the lumbar spine, and a July 
2000 CT scan that showed a moderate degree of acquired spinal 
stenosis.  The impression was of low back pain with right 
lower extremity radicular symptoms, and the examiner stated 
that the majority of the veteran's pain was due to a 
muscular-type strain.

Spinal stenosis was noted on numerous occasions in the VA 
outpatient treatment (VAOPT) records between July 2000 and 
May 2002.  In June 2001, the veteran underwent a lumbar 
epidural steroid procedure.  VAOPT notes from that time 
reflect that the veteran did not feel he had right foot drop, 
that the epidural helped, and that the veteran had 
degenerative disc disease (DDD), degenerative joint disease 
(DJD), and moderate acquired spinal stenosis.

At the April 2004 VA examination, the veteran noted back pain 
and intermittent left foot numbness.  He had flexion to 80 
degrees without muscle spasm, extension to 20 degrees, right 
and left rotation to 70 degrees, and right and left bending 
to 40 degrees with minimal discomfort.  Right straight leg 
raising was to 70 degrees with mild back pain, and left 
straight leg raising was to 90 degrees and non-painful.  
There was no evidence of tenderness to palpation in the low 
back, and normal reflexes on both sides and good extension 
power in both ankles.  The examiner stated that there was 
about 30 degrees of loss of range of motion, apparently due 
to low back pain, but this was not associated with weakness, 
fatigue, or incoordination of the low back area.  X-rays did 
not reveal any abnormal approach of the low back, the disc 
space was well-maintained in the lumbar area, and there was 
no evidence of any anterior osteophyte.  The diagnosis was 
intermittent lumbosacral back strain with mild to moderate 
functional impairment of no lifting over 40 pounds, no 
prolonged standing or walking of more than an hour without 
rest, and no stooping or lifting.  Also noted was that there 
was not a great deal of evidence of symptomatic lumbar disc 
pain.

The veteran indicated in statements in support and in his 
testimony at the June 2003 Travel Board hearing that his back 
pain is constant, worsens at times, prevents him from sitting 
for very long, from walking more than one and one-half 
blocks, playing sports, and bending forward (Hearing 
transcript, pp. 5-8).  When the pain worsens, it is 10 on a 
scale of 1 to 10, causes headaches, and prevents the veteran 
from sleeping (p. 10).  The veteran also indicated again that 
he did not have muscle spasms in his back (p. 13).

Based on the above, the veteran is not entitled to a rating 
higher than the 20 percent he is currently receiving under DC 
5295.  The 20 percent rating is apparently based on muscle 
spasm on extreme forward bending and loss of lateral motion 
when standing, even though the veteran has denied muscle 
spasm.  The veteran does not have any of the symptoms of 
severe lumbosacral strain warranting a 40 percent evaluation 
under this diagnostic code, such as listing of the whole 
spine, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  Indeed, July 2000 and April 
2004 X-rays did not show degenerative or arthritic changes, 
the April 2004 X-rays showed well maintained disc space, and 
the range of motion of the veteran's spine was at or close to 
normal on the April 2004 VA examination.  And, although the 
range of motion figures were lower at the August 2000 VA 
examination, the examiner noted that the veteran's efforts 
were poor, and the Board therefore finds that the figures at 
the April 2004 examination more accurately reflect the range 
of motion of the veteran's thoracolumbar spine.  Thus, the 
veteran did not have any of the symptoms of severe 
lumbosacral strain listed in DC 5295, and therefore was not 
entitled to the higher, 40 percent rating under this 
diagnostic code.

In addition, the veteran is not entitled to a higher rating 
under the new criteria for the period on or after its 
effective date.  His forward flexion of 80 degrees was more 
than that envisioned in the 20 percent rating, and far more 
than the 30 degrees or less that warrant the next highest, 40 
percent rating.  Nor did the veteran have favorable ankylosis 
of the entire thoracolumbar spine, which would also warrant a 
40 percent rating under the new criteria.  In addition, the 
veteran specifically denied bowel and bladder impairment and 
right foot drop, and the normal findings as to muscle 
strength and reflexes indicated that there were no associated 
objective neurologic abnormalities to consider pursuant to 
Note 1 of the new general rating formula.

Nor is the veteran entitled to a higher rating that the 
current 20 percent under any of the other diagnostic codes 
potentially applicable to disabilities of the spine.  He did 
not have vertebra fracture, ankylosis, or severe limitation 
of motion of the lumbar spine that could warrant a higher 
rating under the old DCs 5285, 5286, 5289, and 5292.  In 
addition, although the June 2001 VAOPT note assessed the 
veteran with DDD, July 2000 and April 2004 X-rays were 
negative for this or any other indication of intervertebral 
disc syndrome (IVDS), and a higher rating is therefore not 
warranted under the old 5293 or any of the amended versions 
of the regulations applicable to IVDS.  See 38 C.F.R. 
§ 4.71a, DC 5293 (2003); 38 C.F.R. § 4.71a, DC 5243 (2004).

As to the spinal stenosis that the veteran has repeatedly 
been found to have, the Board need not decide whether it is 
related to service or secondary to the veteran's service-
connected low back strain, because even if it were it would 
not result in a higher rating.  Prior to the recent 
amendments, the manifestations of spinal stenosis were 
contained in different diagnostic codes, whereas spinal 
stenosis is now covered by a specific diagnostic code, DC 
5238 (2004).  The veteran could not, however, be entitled to 
a higher rating if his spinal stenosis were found to be 
service-connected because separate evaluations of the same 
manifestations of a musculoskeletal disorder under different 
diagnoses would constitute impermissible pyramiding.  
38 C.F.R. § 4.14 (2004).

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Although the 
veteran testified to flare-ups that cause him significant 
pain, the April 2004 VA examiner found that there was no 
weakness, fatigue, or incoordination associated with the 
veteran's loss of range of motion.  In addition, the loss of 
lateral spine motion is contemplated under DC 5295, pursuant 
to which the veteran is receiving his 20 percent rating.  
Thus, the veteran is not entitled to a higher rating under 
the DeLuca factors.

In sum, the preponderance of the evidence of record reflects 
that the veteran is not entitled to a rating higher than 20 
percent for his mechanical low back pain under any 
potentially applicable diagnostic code or based on any other 
factors.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the claim for a rating higher than 20 
percent must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for a rating higher than 20 percent for mechanical 
low back pain is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


